Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement(s) filed 11/06/2020, 08/01/2019, and 05/16/2019 have been considered. The provided foreign references have been considered to the extent possible, the English language portion and figures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030107047 A1 (OKUYAMA).
Regarding claim 1, OKUYAMA teaches “A light emitting device (LED) (example 5 in FIG. 27), comprising: 
a substrate (90) including a doped compound semiconductor layer (92); 

a plurality of semiconductor nanostructures (plurality of 95) located on the growth mask layer and having a doping of a first conductivity type (95 is Si doped GaN), wherein each of the plurality of semiconductor nanostructures includes a respective nanofrustum (shape of 95) including a bottom surface (bottom surface of 95 on top of 93), a top surface (top surface of 95), tapered planar sidewalls (side wall of 95), and a height (height of 95 from upper surface of 93) that is less than a maximum lateral dimension of the top surface (95 having height smaller than width of upper surface of 95, see FIG. 27), and a respective pillar portion (a portion in opening of 93, annotated in FIG. 27) contacting the bottom surface of the nanofrustum and located within a respective one of the openings through the growth mask layer; 
a plurality of active regions (region including 96 and 97), wherein each of the plurality of active regions is located on a respective one of the nanofrustums (each portion of 95) and includes an optically active compound semiconductor layer stack (stacks structure of 98 on 96 and 97) configured to emit light ([0155]); and 
a second conductivity type semiconductor material layer (98) having a doping of a second conductivity type (98 is Mg doped) and located on each of the plurality of active regions (see FIG. 27)”.

    PNG
    media_image1.png
    656
    1377
    media_image1.png
    Greyscale

Regarding claim 3, OKUYAMA teaches “The light emitting device of Claim 1, wherein each of the nanofrustums is a hexagonal nanofrustum (example 5 has a hexagonal frustum shape, see FIG. 24)”.
Regarding claim 5, OKUYAMA teaches “The light emitting device of Claim 1, wherein the nanofrustums are arranged in clusters as two-dimensional arrays (FIG. 2)”.
Regarding claim 11, OKUYAMA teaches “A direct view display device, comprising: 
a plurality of LEDs ([0203], FIG. 53) of Claim 1; and 
a backplane (205) comprising metal interconnect structures therein or thereupon; wherein each of the plurality of LEDs is electrically connected to a respective one of the metal interconnect structures (wiring 206) and constitutes a first subpixel which emits light at a first peak wavelength of a respective pixel of the direct view display device ([0203], [0204])”.
Regarding claim 12, OKUYAMA teaches “The direct view display device of Claim 11, wherein the respective pixel further comprises: 

a third subpixel comprising a third LED which emits light at a third peak wavelength different from the first and the second peak wavelengths (the device in FIG. 53 comprises red, green, and blue light emitting regions for image display, [0203], [0204])”.

    PNG
    media_image2.png
    299
    672
    media_image2.png
    Greyscale


Regarding claim 13, OKUYAMA teaches “A method of forming a light emitting device (example 5 in FIG. 27), comprising: 
forming a growth mask layer (93) including openings (opening of 93) therethrough on a top surface of a doped compound semiconductor layer (92) in a substrate (90); 
forming a plurality of semiconductor nanostructures (plurality of 95) having a doping of a first conductivity type (95 is Si doped GaN) through, and over, the growth mask layer, wherein each of the plurality of semiconductor nanostructures includes a nanofrustum (shape of 95) including a bottom surface (bottom surface of 95 on top of 93), a top surface (top surface of 95), tapered planar sidewalls (side wall of 95), and a height (height of 95 from upper surface of 
forming a plurality of active regions (region including 96 and 97) on the nanofrustums, wherein each of the plurality of active regions includes a respective optically active compound semiconductor layer stack configured to emit light ([0155]); and 
forming a second conductivity type semiconductor material layer (98) having a doping of a second conductivity type on each of the plurality of active regions (see FIG. 27)”.

Claim(s) 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150207033 A1 (KRYLIOUK).
Regarding claim 13, KRYLIOUK teaches “A method of forming a light emitting device (FIG. 6), comprising: 
forming a growth mask layer (7) including openings (opening in 7) therethrough on a top surface (top surface of 3 in FIG. 6c) of a doped compound semiconductor layer (3) in a substrate (6); 
forming a plurality of semiconductor nanostructures (nanopyramid 1 FIG. 5b) having a doping of a first conductivity type (3 is n-type) through, and over, the growth mask layer, wherein each of the plurality of semiconductor nanostructures includes a nanofrustum (3 is formed of truncated nanopyramid 1A with top bottom and sides) including a bottom surface, a top surface, tapered planar sidewalls, and a height that is less than a maximum lateral 
forming a plurality of active regions (active region 4 is formed between 3 and 5) on the nanofrustums, wherein each of the plurality of active regions includes a respective optically active compound semiconductor layer stack configured to emit light (LED in FIG. 6c); and 
forming a second conductivity type semiconductor material layer (p type layer 5) having a doping of a second conductivity type on each of the plurality of active regions (see FIG. 6c)”.

    PNG
    media_image3.png
    641
    786
    media_image3.png
    Greyscale

claim 16, KRYLIOUK teaches “The method of Claim 13, further comprising: 
forming a plurality of in-process semiconductor nanostructures (1, FIG. 5b) through, and over, the growth mask layer, wherein each of the plurality of in-process semiconductor nanostructures includes a respective nanopyramid including a bottom surface (bottom surface of 1), an apex (tip of 1), and tapered planar sidewalls adjoining the apex, and a respective one of the pillar portions (see FIG. 6c) contacting the bottom surface of the respective nanopyramid; and 
etching top portions (nanopyramid is etched to form 3 in FIG. 6b and FIG. 6c) of the nanopyramids employing an anisotropic etch process ([0043])”.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030107047 A1 (OKUYAMA).
Regarding claim 4, OKUYAMA teaches “The light emitting device of Claim 1, wherein a ratio of a maximum lateral dimension of the top surface to a maximum lateral dimension of the bottom surface (see FIG. 27)".
In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
            Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

            Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

            An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Allowable Subject Matter
Claims 2, 6-10, 14, 15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817